       Case 1:18-cv-01233-CAP Document 82-1 Filed 03/18/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                            )
                                           )
             Plaintiff,                    )   Civil Action No.
                                           )
v.                                         )   1:18-cv-01233-CAP-CMS
                                           )
EQUIFAX INFORMATION                        )
SERVICES LLC and NATIONAL                  )
CONSUMER TELECOM &                         )
UTILITIES EXCHANGE, INC.,                  )
                                           )
             Defendants.                   )


                  [PROPOSED] ORDER
 GRANTING JOINT MOTION TO STAY CASE PENDING MEDIATION

      THE COURT, having reviewed Plaintiff Glenn Heagerty and Defendants’

Equifax Information Services LLC and National Consumer Telecom & Utilities

Exchange, Inc.’s Joint Motion to Stay Case Pending Mediation (“the Motion”),

and being fully advised in the premises and good cause shown therefore, HEREBY

      ORDERS that the Motion shall be and is hereby GRANTED. The stay of

this action’s pretrial deadlines and the deadline for the parties to complete

mediation shall be and is hereby extended to through and including April 1, 2020.
Case 1:18-cv-01233-CAP Document 82-1 Filed 03/18/20 Page 2 of 2




SO ORDERED THIS _______ day of March, 2020.

                            ___________________________________
                            CATHERINE M. SALINAS
                            UNITED STATES MAGISTRATE JUDGE
